
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2(a)


ORBITZ SUPPLIER LINK AGREEMENT


        THIS AGREEMENT (the "Agreement") is made as of the later of the two
dates set forth in the signature block below (the "Effective Date"), by and
between                                       , a corporation organized and
existing under the laws of                                        ("Airline"),
and Orbitz, LLC, a limited liability company organized and existing under the
laws of Delaware ("Orbitz").

        WHEREAS, Orbitz and Airline are parties to that certain Amended and
Restated Airline Charter Associate Agreement dated as of
                                       (as amended and supplemented from time to
time, the "Airline Charter Associate Agreement").

        NOW THEREFORE, in consideration of the above recitals, the mutual
undertakings of the parties as contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.    DEFINITIONS.    The terms defined in this Section or elsewhere in this
Agreement may be used in the singular or plural, as the context requires.

        1.1    "Affiliate" means, in respect of any specified Person, a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the Person specified; provided,
however, that notwithstanding the foregoing, no Participating Carrier shall be
deemed to be an Affiliate of any other Participating Carrier due solely to being
a party to a Stockholders Agreement that also includes Orbitz; and provided,
further, that notwithstanding the foregoing, no Participating Carrier, or any
affiliate thereof, shall be deemed to be an Affiliate of Orbitz as a result of
the existence or continuation of the board positions, relationships with, or
equity ownership of Orbitz as such exist on the date hereof. For purposes of
this definition, "control" (including the terms "controlled by" and "under
common control with") means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such entity, whether
through the ownership of voting securities, by contract, or otherwise. When used
in this Agreement, the term "party" includes such party's Affiliates.

        1.2    "Airline Host System" means the Airline's central reservation
system on which Airline stores Inventory and records Tickets, as is specified in
Schedule E, its successors or assigns.

        1.3    "Airline Software" means software, and derivative works thereof,
developed by Airline based on the Airline Specifications.

        1.4    "Airline Specifications" means any application, program or
functionality interface specifications developed by or on behalf of Airline or
provided to Orbitz by or on behalf of the Airline that will be used for purposes
of allowing the Network to interface with the Airline Host System. For the
avoidance of doubt, unless agreed in writing by the parties in Schedule C hereto
or elsewhere, any specifications developed by Orbitz for use in connection with
the Network Services shall not be deemed to be part of Airline Specifications.

        1.5    "ARC" means the Airline Reporting Corporation.

        1.6    "ATPCO" means the Airline Tariff Publishing Company.

        1.7    "Change Request" means the form set forth as Schedule A that will
be used to request any modification of or addition to the Services, in
accordance with Section 8 of this Agreement.

        1.8    "Codeshare" means the industry practice whereby Airline markets
flights that are not operated by Airline but which are sold, confirmed and
ticketed in the Airline Host System under Airline's designator code.

        1.9    "Confidential Information" means any information of either party
hereto (the "Disclosing Party"), disclosed in writing or verbally to, or
observed by the other party (the "Receiving Party") in connection with or as a
result of discussions between Airline and Orbitz, and which is at the time of

--------------------------------------------------------------------------------




disclosure is either (a) marked as being "Confidential" or "Proprietary",
(b) otherwise reasonably identifiable as the confidential information of the
Disclosing Party, or (c) under the circumstances of disclosure should reasonably
be considered as confidential information of the Disclosing Party. Airline's
Confidential Information may include, but is not limited to its product
requirements, business plans and forecasts, customer data, and similar
information of itself and its Affiliates, and its customers. Orbitz's
Confidential Information may include, but is not limited to its product plans,
specifications and pricing. In addition, (i) the terms of this Agreement shall
be considered the Confidential Information of both parties; and (ii) the
following information shall be considered Confidential Information of Airline,
regardless of whether such information is labeled as such: (A) an Airline
customer's name, travel destinations, itineraries, traveler profiles and travel
contacts, and all other information contained in a PNR, after submission to
Airline through the Network; (B) the Inventory and any information related
thereto; and (C) the Airline Specifications or any other specifications relating
to the Airline Host System, all other information contained in the Airline Host
System, business plans and forecasts, and similar information of Airline and its
Affiliates.

        1.10    "Commencement Date" means the date when Orbitz issues the first
Supplier Link Ticket.

        1.11    "Competitor" means any passenger or cargo air transportation
carrier or Reservation System.

        1.12    "Forecast" means Orbitz's commercially reasonable estimate of
(a) the annual aggregate number of Supplier Link Tickets and Worldspan Tickets
to be booked and issued, as applicable, on behalf of Airline, based on known and
forecast business conditions, as well as the amount of Throttling required to
comply with the Worldspan Segment Obligation, (b) the annual aggregate number of
Tickets to be booked and issued through the Network Services and Worldspan
Tickets to be booked and issued, as applicable, on behalf of each Participating
Carrier, based on known and forecast business conditions, as well as the amount
of Throttling required to comply with the Worldspan Segment Obligation, and
(c) the monthly aggregate number of Tickets, Tickets issued through the Network
Services, Worldspan Tickets and anticipated Throttling.

        1.13    "Interface" means the connectivity between the Airline Host
System and the Network pursuant to which Orbitz Customers place Queries and book
Tickets directly within the Airline Host System.

        1.14    "Inventory' means the seat availability as stored in the Airline
Host System for flight numbers with the Airline designator code (including
Codeshare flights); provided that, Inventory shall only include inventory made
available to Orbitz pursuant to the Charter Associate Agreement or such similar
or replacement commercial agreement between Orbitz (or any of its Affiliates)
and Airline in effect from time to time pursuant to which Airline provides
Orbitz with published fare and inventory information for air transportation for
inclusion and sale on the Site.

        1.15    "Network" means the hardware, Orbitz Software and communication
pathways that are used to provide a direct connection, which permits Orbitz to
provide pricing, availability, booking, ticketing and settlement services
including, without limitation, the Network Services.

        1.16    "Network Fees" means the fees specified in Schedule B (the
"Network Fees Schedule").

        1.17    "Network Services" means the pricing, availability, booking,
ticketing, and settlement services provided by Orbitz hereunder through the
Interface with respect to the sale of Tickets on or through the Site, all as set
forth in this Agreement and the Specifications.

        1.18    "Orbitz Customer" means any (i) individual consumer,
(ii) business traveler, (iii) entity that uses the Site to make travel decisions
or purchase travel products or services on behalf of its employees, agents,
contractors or authorized representatives for such entity's business travel
purposes or (iv) as otherwise agreed by Airline, any Person who is given access
to the Airline Host System through the Network to view Inventory or book
Tickets.

2

--------------------------------------------------------------------------------




        1.19    "Orbitz Software" means the software, owned by or licensed to
Orbitz that Orbitz uses to provide the Network and the Network Services.

        1.20    "Participating Carrier" means
                                       so long as such carrier (i) is also a
party to a Charter Associate Agreement or such replacement commercial agreement
with Orbitz (or any of its Affiliates) pursuant to which such carrier provides
Orbitz with published fare and inventory information for air transportation for
inclusion and sale on the Site and (ii) is not in material default of its
Charter Associate Agreement or replacement commercial agreement, where any such
default has not been cured within the applicable cure period stated in such
agreement.

        1.21    "Person" means any individual, entity, firm, corporation,
partnership, association, limited liability company, joint stock company, trust
or unincorporated organization.

        1.22    "PNR" means a single passenger name record containing sufficient
information to reserve Inventory. A PNR may contain the same itinerary for more
than one passenger.

        1.23    "Project Managers" means the employees of Airline and Orbitz, or
their replacements, who will manage specific projects and take responsibility
for project plans under this Agreement.

        1.24    "Queries" means a search of Inventory by an Orbitz Customer
through the Network based upon parameters entered by an Orbitz Customer and the
return to such Orbitz Customer of Inventory information.

        1.25    "Relationship Managers" means the employees of Airline and
Orbitz or their replacements who are designated by the parties in writing from
time to time and will have overall responsibility to manage the relationship
between Airline and Orbitz pursuant to this Agreement.

        1.26    "Remaining Segments" means, for the period of time beginning on
the date when Orbitz first issues a Ticket through the Network Services under a
Supplier Link Agreement with DL or UA (whichever is earlier) until December 31,
2004, all Segments available to be issued through the Network Services above the
number of Segments required to satisfy the Caps for each of the Participating
Carriers set forth in Section 5.3.1, it being understood that if any such
Participating Carrier is unable to reach its Cap (other than as a result of a
failure of the Network Services or Throttling) any Segments which would have
been available to such Participating Carrier to attain such Participating
Carrier's Cap will be included in the number of Remaining Segments to be
allocated under Section 5.3.2.

        1.27    "Remaining Segment Carriers" means the carriers who have signed
a letter of intent to participate in the Network Services but have not yet
commenced processing Tickets through the Network Services as of the date of this
Agreement.

        1.28    "Reservation System" means Sabre, Galileo, Worldspan and Amadeus
and any other computerized reservation system within the meaning of 14 C.F.R.
Sec. 255, as such regulation existed on the date hereof; provided that,
Reservation System shall not include Orbitz or the Site.

        1.29    "Reservation System Fees" means all booking fees, distribution
costs and/or other fees or charges payable to a Reservation System in connection
with the sale of any tickets for air carriage, other than fees paid by Airline
for the Airline Host System.

        1.30    "Safe Harbor Event" means either (a) an act of God, natural
disaster, civil disturbance, strike, labor unrest, act of war (whether declared
or undeclared), act of terrorism, outbreak or escalation of hostilities, or
other calamity or crisis, which has a material adverse effect on Orbitz's
business and the travel industry generally, or (b) the first period of two
consecutive calendar months in a calendar year in which the total number of air
and car booking transactions completed by Orbitz, as measured by Orbitz, has
declined, in each such month, by more than 10% when compared to the same
calendar months in calendar year 2002.

3

--------------------------------------------------------------------------------




        1.31    "Segments" means those portions of a Ticket, each of which
represents a direct or through flight represented by a single flight number.

        1.32    "Services" means the Network Services and any other services
that are required under this Agreement for Orbitz to book and ticket in the
Airline Host System, including without limitation any services required by
Section 5.11 of this Agreement.

        1.33    "Site" means the Orbitz publicly available website presence on
the internet known as orbitz.com or any replacement or successor URL through
which Orbitz primarily conducts its business in accordance with the Airline
Charter Associate Agreement or any replacement commercial agreement.

        1.34    "Specifications" means the functional and technical
specifications for the Network Services set forth in Schedule C (as amended and
updated from time to time by mutual written agreement of the parties). For the
avoidance of doubt, unless otherwise agreed in writing by the parties, the
Airline Specifications shall not be deemed to be part of the Specifications.

        1.35    "Statement of Work" means the form of any agreed upon
obligations of the parties, which form shall be mutually agreeable to both
parties and may be either a separate agreement or addendum to this Agreement,
regarding any modifications, adaptations, additional uses or other development
services outside of the scope of the Specifications entered into by the parties
pursuant to Section 8 hereof.

        1.36    "Subcontractors" means the subcontractors that Orbitz engages to
provide services under this Agreement.

        1.37    "Supplier Link Agreement" means an agreement between a carrier
and Orbitz for Network Services.

        1.38    "Supplier Link Segment" means a Segment booked and issued for
transportation on Airline's flights, Codeshare flights or flights sold under
Airline's designator code through the Network Services.

        1.39    "Supplier Link Share" means a Participating Carrier's relative
proportion of Segments booked and issued through the Network Services, equal to
(X/Y) × 100, where X = the total number of Airline's Supplier Link Segments
during the previously completed three months and Y = the total number of
Segments issued through the Network Services for all carriers during the
previously completed 3 months. For example, if the Forecast for May shows that
Orbitz will be short by 1,000,000 segments in meeting its Worldspan Segment
Obligation, and 14,000,000 Segments were processed using Network Services by all
carriers during Feb., Mar. and Apr., and 6,000,000 Supplier Link Segments were
processed by Airline during Feb., Mar. and Apr., then Orbitz could Throttle
Airline by 42.86% (6/14) of 1,000,000 Segments or a total of 428,600 Segments.

        1.40    "Supplier Link Ticket" means a Ticket booked and issued for
transportation on Airline's flights, Codeshare flights or flights sold under
Airline's designator code through the Network Services. All Supplier Link
Tickets shall be in electronic form except as expressly agreed by the parties in
writing.

        1.41    "Throttle", "Throttled" or "Throttling" means the reduction by
Orbitz of Tickets to be processed by Orbitz through the Network Services on
behalf of carriers as required to meet the Worldspan Segment Obligation. In
determining which Tickets to Throttle pursuant to this Agreement, Orbitz shall
not consider the number of Segments in any Ticket; the parties acknowledge that
Orbitz is unable to Throttle a partial Ticket, and therefore, if Orbitz has one
remaining Segment available for processing through the Network Services and a
Ticket consists of more than one Segment, the entire Ticket will be Throttled.

4

--------------------------------------------------------------------------------




        1.42    "Ticket" means an airline passenger reservation (in the
itinerary portion of a PNR) ticketed to an Orbitz Customer, net of
cancellations, for transportation on an airline's flights, Codeshare flights or
flights sold under an airline designator. For clarification purposes: (a) one
ticketed passenger on a one-way or round-trip direct flight shall be counted as
one Ticket, (b) one ticketed passenger on a one-way or round-trip connecting
flight shall be counted as one Ticket, (c) one ticketed passenger on a one-way
or round-trip combination of direct and or connecting flights shall be counted
as one Ticket and (d) multiple ticketed passengers within the same PNR
constitute multiple Tickets.

        1.43    "True-Up Report" means a monthly report created by Orbitz which
compares the previous month's Forecast for each Participating Carrier against
the actual results achieved during such month and the Worldspan Segment
Obligation.

        1.44    "Worldspan Segment Obligation" means Orbitz's obligation under
Section 4.3 of the Amended and Restated Agreement for CRS Access and Related
Services between Orbitz, LLC and Worldspan, L.P. dated November 1, 2001, and
Sections 3.2 and 4.8(a) of the First Amendment to the Amended and Restated
Agreement for CRS Access and Related Services, dated December 13, 2002 as in
effect on the date hereof (collectively, the "Orbitz/Worldspan Agreement") to
book segments via the Worldspan Reservation System in order to achieve the
highest inducement level and avoid payment of any Minimum Segment Fees (as
defined in the Orbitz/Worldspan Agreement).

        1.45    "Worldspan Segment" means a Segment booked and issued through
the Worldspan Reservation System.

        1.46    "Worldspan Ticket" means a Ticket booked and issued through the
Worldspan Reservation System.

2.    GENERAL

        2.1    Engagement.    During the term hereof and in accordance with the
provisions of this Agreement, Orbitz shall provide to Airline, and Airline shall
purchase from Orbitz the Network Services.

        2.2    Subcontractors.    Upon prior written approval of Airline, Orbitz
may subcontract its performance of all or a portion of the Services to one or
more Subcontractors, provided that Orbitz remains responsible for the work
performed by such Subcontractor and for Subcontractor's compliance with all of
its obligations pursuant to this Agreement. Prior to performing any Services,
each Subcontractor shall execute a written agreement with Orbitz containing
protections for Airline's confidential information and proprietary rights that
are at least as protective as the terms and conditions of this Agreement.
Notwithstanding the foregoing, however, (i) Airline has the right, in good
faith, to deny any Subcontractor access to its facilities, systems and
Confidential Information; and (ii) Orbitz may not engage a Subcontractor who is
then-currently providing any services to a Competitor of Airline without first
obtaining Airline's written approval.

        2.3    Facilities.    Airline will provide Orbitz with
Airline-supervised access to those portions of Airline's premises and computer
systems that Orbitz may reasonably require to perform the Services. Such access
will be provided at mutually convenient times during Airline's normal business
hours, unless otherwise agreed by the parties. While working at Airline's
premises, Orbitz employees and Subcontractors will adhere to Airline's rules and
regulations as they may exist from time to time; provided that such
Subcontractors shall be informed of such rules and regulations. Orbitz agrees
that it will immediately remove any employee or Subcontractor working at
Airline's premises (a) who violates any of Airline's workplace rules and
regulations, (b) whose action or inaction constitutes a breach under this
Agreement, or (c) as requested by the Airline.

5

--------------------------------------------------------------------------------




3.    MANAGEMENT

        3.1    Relationship Managers.    Each party will designate a
Relationship Manager to act as the primary point of contact between the parties
with respect to this Agreement. Each party from time to time may also appoint
one or more Project Managers to manage specific projects under this Agreement.
The Project Managers will serve as the primary interface points between the
parties with respect to such projects.

        3.2    Reports.    [Reporting Format and Specifics]

        3.3    Project Problems.    In the event of any actual or potential
problem or delay in the Network Services or other development projects, the
Relationship Managers will discuss the relevant source of such problem or delay,
possible remedies and the potential impact on the Network Services or other
development projects within twelve hours after such problem or delay is
identified or the beginning of the next business day (whichever is earlier). To
assist in such discussions, each Relationship Manager may invite any applicable
Project Managers or other persons to such discussions.

4.    Intentionally left blank

5.    NETWORK SERVICES

        5.1    Network Services.    Upon the Commencement Date and throughout
the term of this Agreement, subject to Airline performing its responsibilities
set forth in this Agreement and the Specifications, Orbitz will provide the
Network Services in accordance with the Specifications. Subject to Sections 5.3
and 5.4, if a Ticket is eligible for the Network Services and complies with the
Schedule and the Specifications, Orbitz shall issue the Ticket through the
Network Services. Orbitz will obtain from ATPCO (or such other third party
agreed upon by the parties) the fare and fare rules, which apply to Airline's
flights, Codeshare flights or flights sold under the Airline's designator code
in order to provide the Network Services in the event such information is not
available to Orbitz through the Network Services. To the extent Orbitz is not
able to issue Tickets through the Network Services and such inability is not due
to a failure by Orbitz to perform its obligations set forth in this Agreement
and the Specifications (not including any Throttling), then Orbitz shall issue
Tickets through an available Reservation System in which Airline is a
participant, and Airline will be charged and will pay the corresponding
Reservation System Fees payable by Airline with respect to any such Tickets,
subject to Section 3.2 of the Airline Charter Associate Agreement (or similar
provisions of any agreement that replaces the Airline Charter Associate
Agreement between Orbitz (or any of its Affiliates) and Airline in effect from
time to time pursuant to which Airline provides Orbitz with published fare and
inventory information for air transportation for inclusion and sale on the
Site), but Airline will not be responsible for any Network Fees payable
hereunder related to such Tickets. In the event either party becomes aware that
Tickets cannot be issued by Orbitz through the Network Services for a continuous
period of more than six (6) hours, such party will notify the other party's
Project Manager or Relationship Manager immediately upon becoming aware of such
problem. Notwithstanding the foregoing, Orbitz shall remain obligated at all
times during the term of this Agreement to correct and update the Orbitz
Software and the integration of the Orbitz Software with the Airline Host System
to enable it to perform the Services in accordance with the Specifications.

        5.2    Limitation on Uses of the Network Services.    The Airline Host
System may be accessed only by Orbitz Customers who access the Network Services
to purchase Supplier Link Tickets through the Site. Any use of the Network
Services or access to the Airline Host System through the Network not
contemplated by this Agreement, including but not limited to third party use or
access to the Network, will be covered by a Change Request, a Statement of Work,
or a separate written agreement between the parties. Provided Airline has
consented to such third party use or access to the Airline Host System through
the Network for the issuance of Airline's Tickets as contemplated in the
previous sentence, Orbitz shall provide such third party access to Airline's
Tickets through the Network on terms and

6

--------------------------------------------------------------------------------




conditions, which shall be no less favorable to Airline than the terms and
conditions set forth in this Agreement, subject to the negotiation of a mutually
acceptable agreement between Orbitz and such third party.

        5.3    Throttling in 2004.    During the period from January 1, 2004
through December 31, 2004 and only to the extent that Orbitz is subject to the
Worldspan Segment Obligation, then:

        5.3.1    Beginning on the date Orbitz first issues a Ticket through the
Network Services under a Supplier Link Agreement with DL or UA (whichever is
earlier), Orbitz shall limit Tickets booked and issued through the Network
Services for the following Participating Carriers to the percentage of such
Participating Carrier's total Segments processed through the Site (in each case
including Codeshare Segments) specified as follows (each, a "Cap" and
collectively, the "Caps"):                                       . Orbitz will
manage the application of the Caps with the intent of reaching the specified
Caps for the time period between the date Orbitz first issues a Ticket through
the Network Services under a Supplier Link Agreement with DL or UA (whichever is
earlier) and December 31, 2004, on a cumulative basis.

        5.3.2    Subject to Section 5.3.3, beginning on the date Orbitz first
issues a Ticket through the Network Services under a Supplier Link Agreement
with DL or UA (whichever is earlier) until such time as all of the Remaining
Segment Carriers have each reached their respective Cap (the Cap for each
Remaining Segment Carrier shall be                                       %, in
each case including the Remaining Segment Carrier's Codeshare Segments), Orbitz
shall allocate all Remaining Segments as follows: (i) while only one of DL or UA
is processing Tickets through the Network Services, all Remaining Segments will
be allocated among the Remaining Segment Carriers then issuing Tickets through
Network Services in accordance with each of their relative proportion of the
total Tickets during the previous 3-month period and (ii) beginning on the date
or dates that other Remaining Segment Carriers commence issuing Tickets through
the Network Services but before they have all reached their respective Caps, all
Remaining Segments will be allocated among the Remaining Segment Carriers then
issuing Tickets through Network Services in accordance with their relative
proportion of the total Tickets during the previous 3-month period.

        5.3.3    Notwithstanding the requirements in Section 5.3.2, Orbitz shall
have the right to limit the number of Remaining Segments available to be
allocated to the Remaining Segment Carriers as necessary (based on the Forecast)
in order to meet the Worldspan Segment Obligation. In determining the number of
Remaining Segments, Orbitz shall use reasonable commercial efforts to ensure
that the Worldspan Segment Obligation is satisfied using as few Segments from
the Remaining Segment as possible, and Orbitz shall use reasonable commercial
efforts to allow Remaining Segments to exist, while at the same time satisfying
the Worldspan Segment Obligation.

        5.3.4    If all Participating Carriers have reached their respective
Caps, then all additional Segments shall be divided among all Participating
Carriers in accordance with their respective Supplier Link Share.

        5.3.5    Subject to Section 5.3.1, if any Participating Carrier is
unable to reach its Cap (other than as a result of a failure of the Network
Services or Throttling) any Segments which would have been available to such
Participating Carrier to attain such Participating Carrier's Cap will be treated
as additional Segments under Section 5.3.4.

        5.3.6    During 2004, Orbitz may not Throttle Tickets with respect to
                                       below their respective Caps (set forth in
Section 5.3.1) unless Orbitz has first completely Throttled all other carriers.
If all other carriers have been completely Throttled, then Orbitz shall Throttle
                                       as follows:
                                      .

7

--------------------------------------------------------------------------------






        5.4    Throttling in 2005 and Beyond.    

        5.4.1    Subject to Section 5.4.2, beginning on January 1, 2005 and
continuing thereafter, no Caps shall apply to Airline (or any Participating
Carrier), and subject to Section 5.4.2, Airline (and each Participating Carrier)
shall be allowed to process an unlimited number of Tickets through the Network
Services in accordance with the Specifications.

        5.4.2    Subject to the restrictions set forth in Section 5.4.3 and
5.4.4, beginning on January 1, 2005 and continuing thereafter, during such
periods of time and to the extent that Orbitz is subject to the Worldspan
Segment Obligation, Orbitz shall have the right to Throttle Tickets with respect
to all Participating Carriers as necessary (based on the Forecast) in order to
meet the Worldspan Segment Obligation, on a pro rata basis in accordance with
each Participating Carrier's Supplier Link Share.

        5.4.3    From January 1, 2005 through December 31, 2006, Orbitz shall
not Throttle Tickets with respect to                                       
below the percentage of Segments set forth below ("Floor") unless Orbitz has
first ceased processing Tickets through the Network Services for all other
carriers. The Floor applicable to                                        is
                                      . If all other carriers have been
completely Throttled, then Orbitz shall Throttle
                                       as follows:
                                      .

        5.4.4    Orbitz may not Throttle Tickets with respect to Airline (or any
Participating Carrier) in any month unless Orbitz has completely ceased
processing Tickets through the Network Services for any carrier that is not a
Participating Carrier.

        5.5    Throttling Payments.    For any Throttling that occurs on or
after January 1, 2005, Orbitz will reimburse Airline (and each Participating
Carrier) in the amount of $                                       for each
Segment Throttled, subject to the limitations of Section 5.6 (the "Throttling
Payment"). Orbitz will pay Airline the Throttling Payment on a quarterly basis
within 30 days following the end of the calendar quarter and shall include with
such quarterly payment a report of the Throttling Payments made to each
Participating Carrier since the date of the last report, provided that if no
Throttling Payments were made for any particular quarterly period, then no
report shall be issued with respect to such quarterly period.

        5.6    Limitations to Throttling Payments.    The sum of all Throttling
Payments provided by Orbitz to all Participating Carriers shall not exceed
$3.0 million for 2005, $4.0 million for 2006, $5.0 million for 2007 and
$5.0 million per year for any year beyond 2007.

        5.7    Excess Throttling; 4th Quarter Adjustments.    If the number of
Tickets subject to Throttling was overestimated by Orbitz in the Forecast and as
a result Airline was Throttled by a number of Tickets in excess of the number
actually necessary to meet the Worldspan Segment Obligation for any calendar
quarter, Orbitz will use commercially reasonable efforts to make available to
Airline an additional allocation for Supplier Link Tickets in a future calendar
quarter during the same calendar year equal to such excess amount. Orbitz
acknowledges that over-Throttling will cause Airline economic harm and will
therefore endeavor to manage Throttling so as to avoid over-Throttling and will
delay Throttling to the extent possible until the second half of the year to
reduce the risk that more Segments are Throttled than are necessary based on the
Worldspan Segment Obligation.

        5.8    Throttling Due to a Safe Harbor Event.    Notwithstanding any of
the procedures for Throttling set forth in Sections 5.3 or 5.4, but subject to
Orbitz's obligation to make Throttling Payments in Section 5.5 (as limited by
Section 5.6), in the event Orbitz provides Worldspan notice of a Safe Harbor
Event and invokes its ability to avoid the payment of Minimum Segment Fees by
availing itself of such Safe Harbor Event, then for so long as Orbitz is
required to discontinue processing any and all Tickets through the Network
Services in order to avoid the payment of Minimum Segment Fees, then Orbitz
shall cease processing Tickets through the Network Services for all
Participating Carriers, including

8

--------------------------------------------------------------------------------




Airline. Notwithstanding the foregoing, Orbitz hereby acknowledges and agrees
that Orbitz' cessation of processing Tickets through the Network Services in
connection with its declaration of a Safe Harbor Event pursuant to Orbitz'
agreement with Worldspan will cause Airline economic harm and therefore, in the
event of any such cessation, Orbitz agrees to reinstate processing Tickets
through the Network Services on the first date following such cessation that a
Forecast, if then prepared by Orbitz in good faith and based upon reasonable
assumptions, would reflect that, for the year in which the cessation occurred,
Orbitz would be able to comply with the Worldspan Segment Obligation if on such
date Orbitz again commenced processing Tickets through the Network Services for
all Participating Carriers, including Airline.

        5.9    Change to Worldspan Segment Obligation.    Orbitz shall not agree
to any increase in the Worldspan Segment Obligation so long as any Supplier Link
Agreement remains in effect, and Orbitz shall notify Participating Carriers of
any reduction to, or other modification that affects in any way, directly or
indirectly, the Worldspan Segment Obligation, which notice shall contain
specificity as to the reduction or modification. Orbitz' right to Throttle shall
be updated to reflect any reduction in the Worldspan Segment Obligation, and
this Agreement shall be amended to reflect the full benefit of the reduction.

        5.10    Notice of New Network Service Features and Functions.    Orbitz
will, on an ongoing basis during the term, notify Airline in writing of any new
capabilities, features or functions developed by Orbitz for the Network Services
or any different capabilities, features or functions made available to another
carrier relating to the Network Services. In addition, Orbitz shall notify
Airline in writing within ten (10) days of offering any new or different
capabilities, features or functions relating to the Network Services to any
other carrier (including, but not limited to, all of the specifications agreed
upon between any carrier and Orbitz applicable to the Network Services) and
Airline will have the option to participate in such new or different
capabilities, features or functions on the same terms and conditions which are
no less favorable than those offered to any other carrier. Notwithstanding the
foregoing, Orbitz will not be required to notify Airline of (i) any error,
correction or minor change that Orbitz may implement with respect to Network
Services if such correction or change affects all carriers at substantially the
same time and in substantially the same manner or (ii) any changes or additions
to the specifications applicable to the Network Services that are solely to
accommodate the technology of a particular carrier and do not result in more
favorable treatment of such carrier.

        5.11    Further Development.    Following the Commencement Date, Orbitz
shall provide additional development services with respect to the Orbitz
Software and the Interface as follows:

        5.11.1.    Changes or Modifications at the Request of Airline.    Upon
Airline's request and subject to mutually agreeable terms and conditions, Orbitz
may provide to Airline development services (collectively, "Airline
Development") that are in addition to any development required to be performed
by Orbitz in order to perform the Services in accordance with the Specifications
or as provided in Section 5.11.2 hereof. Any Airline Development shall be
performed pursuant to a Change Request or a Statement of Work entered into by
the parties in accordance with Section 8 hereof. The parties agree that in the
event Orbitz provides Airline with any Airline Development, Orbitz will charge
Airline rates that are no higher than those it charges to other carriers for
similar types of development services or for similar enhancements or
modifications. Orbitz' current hourly rates for Airline Development are set
forth in Schedule D hereto.

        5.11.2    Changes or Modifications Required by Law or by Industry
Standards.    Upon either party's request that the Network Services be modified
to meet or be compatible with any (a) applicable law or regulation, including
but not limited to any laws or regulations administered or promulgated by the
U.S. Department of Transportation, or (b) governmental or industry standards,
that have been adopted on an industry-wide basis, Orbitz and Airline will
mutually agree in writing on the parties' respective development obligations
regarding such modifications

9

--------------------------------------------------------------------------------






and any amounts to be paid by the parties for the development of such
modifications or other services that are performed, pursuant to the procedures
in Section 8 of this Agreement. In the event that the parties are unable to
reach agreement on such changes in good faith after reasonable deliberation, and
continued use of the Network Services would violate applicable law or
regulation, or government or industry standards, either party may terminate this
Agreement by giving the other party at least 30 days notice of its intent to
terminate.

        5.12    Compliance.    During the term of this Agreement, Orbitz will
ensure that the Network Services comply with all applicable interline
reservations policies, procedures and message formats and are in accordance with
the requirements set forth in the Specifications. Orbitz agrees that all
Supplier Link Tickets and Inventory will be marketed, displayed, filed, sold and
settled (a) through ARC in accordance with its agreement with ARC, Airline's
addendum thereto and any ARC policies and procedures and (b) in accordance with
any and all applicable laws, industry standard and governmental regulations,
including the Department of Transportation's Notice dated January 18, 2001
regarding the "Prohibition on Deceptive Practices in the Marketing of Airfares
to the Public using the Internet". Orbitz will, at all times during the term of
this Agreement, remain in good standing with ARC. Orbitz shall process all
Supplier Link Tickets created by Orbitz Customers, and shall handle information
relating to Airline, with the same care and timeliness as the Tickets and
information of all other airlines and without regard to the identity of the
carrier but no less than what is reasonable. Orbitz will review and work on
rejected messages and, where justified by volume, investigate methods of
reducing and resolving such rejected messages. Without the prior written consent
of Airline, Orbitz will not (i) make changes to the functionality of its system
or services in a manner that increases the fees payable by Airline to Orbitz
under this Agreement (including, without limitation, changes to functionality
that result in the generation of multiple separate tickets for travel to a
specific location), or (ii) make changes to its processes or procedures related
to the Network Services in a manner that materially increases the fees payable
by Airline to the Airline Host System provider. Orbitz will not provide any type
of incentive to Customers that would motivate Customers to request the issuance
of multiple separate Tickets for travel to a specific location.

        5.13    Display.    Orbitz agrees to display Inventory in an unbiased
manner in accordance with Section 3.1 of the Airline Charter Associate
Agreement.

        5.14    Reporting; Audit.    Orbitz shall provide to Airline in
electronic form all back-up documentation and information specified in the
Specifications or otherwise reasonably requested by Airline to substantiate the
charges to Airline pursuant to this Agreement, provided that Orbitz may provide
such documentation and information in a manner that protects the confidentiality
of any information that Orbitz by law or contract is prohibited from disclosing
to Airline. Airline will also have the right, at anytime during the term of this
Agreement, upon not less than five (5) days prior written notice to conduct, or
to cause an independent auditor retained by Airline to conduct, an audit of
Orbitz' books and records with respect to the Services provided to Airline
hereunder to verify the amounts charged Airline hereunder and Orbitz' compliance
with its obligations hereunder. If any such audit reveals that the amounts paid
to Orbitz by Airline pursuant to this Agreement have been greater than or less
than the amounts actually due to Orbitz pursuant to this Agreement, then Orbitz
shall promptly pay to Airline, or charge Airline, for the amount by which such
paid amounts are greater than, or less than, such amounts actually due. Airline
agrees that it will notify Orbitz if Airline has knowledge that any Orbitz
Customer is using the Network Services in an improper fashion. Upon receipt of
such notice and confirmation of the matters described therein, or if Orbitz
discovers such improper use independent of information supplied by Airline,
Orbitz shall report in writing to Airline, the extent of the misuse discovered
and shall take such action as is reasonably necessary to correct the improper
use of the Network Services. Airline may terminate this Agreement pursuant to
Section 17.2 upon notice to Orbitz if Orbitz fails to take prompt action to
correct the improper use of the Network Services with respect to an Orbitz
Customer following a request by Airline to take such action.

10

--------------------------------------------------------------------------------




        5.15    Support and Security.    For Network Services failures or other
reported problems, each party will provide, or have its authorized agent
provide, the technical support services described in the Specifications. Airline
agrees to assist Orbitz in interpreting ATPCO rules to the extent it does for
other ARC-accredited agencies. Airline agrees to use commercially reasonable
efforts to maintain, or cause to be maintained, the Airline Host System. Orbitz
is solely responsible for hosting, and agrees to maintain, the Network at
Orbitz's expense (except for any fees payable hereunder). Orbitz will use its
commercially reasonable efforts to promptly fix or provide a work around
solution for material, identifiable errors in the Network Services at no
additional charge. Orbitz will provide a secure environment for the Network and
Inventory provided to Orbitz by Airline in accordance with the security
standards set forth in the Specifications. Orbitz agrees to notify Airline as
soon as possible, but in any event within six (6) hours or by 9 a.m. of the next
business day, whichever is shorter, if it learns of a suspected or actual
security breach.

        5.16    Customer Support.    [Customer Support Specifics]

        5.17    Out-of Scope Services.    Orbitz and Airline acknowledge and
agree that certain transactions identified in Section 4 of Schedule C to this
Agreement will be considered as "normal exclusions" from the Network Services.
The parties agree that the Orbitz Software is not currently designed to support
or process these transactions through the Network Services and Orbitz will not
be required to enable the Network Services to process or support such
transactions unless otherwise agreed by the parties in writing.

        5.18    Direct Billing.    Airline may during the term of this Agreement
request that certain Orbitz Customers or other third parties to be qualified for
direct billing by Orbitz. Upon mutual agreement by Orbitz and Airline, and
provided such Orbitz Customer or other third party executes an appropriate
agreement with Orbitz, (i) Orbitz will invoice such Orbitz Customer or other
third party for the Network Fees for Tickets booked by such Orbitz Customer or
other third party and (ii) Airline will have no obligation to pay the applicable
Network Fees for Tickets booked by such Orbitz Customer or other third party.

6.    AIRLINE OBLIGATIONS.

        6.1    Airline Charter Associate.    During the term of this Agreement,
each party agrees that it will not be in material default of its Airline Charter
Associate Agreement or any other commercial agreement pursuant to which Airline
provides Orbitz with published fare and inventory information for air
transportation for inclusion and sale on the Site (provided that such party
shall have the opportunity to cure any such default within the cure period
stated in such agreement). In the event that the Airline Charter Associate
Agreement (or another commercial agreement pursuant to which Airline provides
Orbitz with published fare and inventory information for air transportation for
inclusion and sale on the Site) is terminated as a result of an uncured material
default by either Airline or Orbitz, the non-defaulting party may, following
notice and expiration of the period to cure such default provided in
Section 17.2), terminate this Agreement for breach pursuant to Section 17.2, and
upon any such termination, neither party shall have any further obligation under
this Agreement.

        6.2    Assistance and Cooperation.    Upon request by Orbitz, Airline
will provide Orbitz with reasonable assistance and cooperation in the
performance of the Services in accordance with the express provisions contained
in this Agreement and the Specifications. Airline agrees to provide Orbitz with
reasonable advance notice of any changes to the Airline Host System that Airline
reasonably believes will affect the Network Services.

        6.3    Inventory.    Airline shall provide Orbitz with access to
Inventory information in accordance with the formatting and delivery
requirements set forth in the Specifications.

11

--------------------------------------------------------------------------------




        6.4    Fulfillment.    [Fulfillment Specifics]

        6.5    Availability Data.    Airline will provide to Orbitz, or such
other party as Orbitz may, with Airline's consent, which consent shall be
limited to use in connection with this Agreement, designate to act on behalf of
Orbitz, complete, accurate and timely direct access to Airline's availability
data such that the quality of data is at least as good as that available via
Worldspan or any other Reservation System providing services to Orbitz. In the
event the parties mutually agree that Orbitz will use Worldspan availability
data to provide the Network Services (but not process substantially all bookings
though Worldspan), Airline will pay Orbitz the amount owed by Orbitz to
Worldspan as set forth in the Orbitz/Worldspan Agreement to access through
Worldspan availability data with respect to flights sold under Airline's
designator code.

7.    FEES AND PAYMENT

        7.1    Fees.    Following the Commencement Date, Airline will pay to
Orbitz for each Supplier Link Ticket issued the Network Fees set forth in the
Network Fees Schedule attached hereto as Schedule B; provided that, no Network
Fees shall be due or payable for any Ticket booked or issued through Worldspan.

        7.2    Reimbursable Expenses.    If agreed to in advance in writing by
Airline, Airline will reimburse Orbitz for reasonable, actual, out-of-pocket
expenses incurred by Orbitz in conjunction with out of town travel required for
Orbitz to perform the Services. In the event Airline approves any such travel by
Orbitz, Airline will, at its option, provide Orbitz with Coach Class space
available or other tickets for air travel on Airline or reimburse Orbitz the
actual cost for Coach Class, round trip air travel. Orbitz shall utilize
Airline's air transportation unless specifically approved otherwise, on a
case-by-case basis, by Airline's Relationship Manager. Other reimbursable
expenses will be limited to reasonable and actual expenses for lodging, meals,
local transportation and incidentals only as are required by Orbitz in the
performance of its obligations hereunder. Unless specifically agreed upon
otherwise by Airline's Relationship Manager, rental car expenses will only be
reimbursed if the car is necessary for Orbitz to complete its obligations
hereunder. Receipts will be required for any expenditure totaling US $10.00 or
more. Air travel, hotel and rental car expenses will only be reimbursed if
reservations are made through Airline, unless Airline declines to make such
reservations. Notwithstanding the foregoing, the parties may agree upon, in
advance of any travel, a per diem payment in lieu of reimbursement.

        7.3    Payment Terms.    Orbitz will invoice Airline monthly for any
fees or expenses payable by Airline hereunder. Airline will pay to Orbitz within
30 days of receipt of an Orbitz' invoice all undisputed amounts set forth on
such invoice. In the event that Airline asserts in good faith that any item or
items on an invoice are not correct, then Airline will within thirty (30) days
of receipt of such invoice (a) deliver written notice to Orbitz explaining in
detail why Airline believes that an item or items are not correct and (b) pay to
Orbitz all amounts on the invoice that are not the subject of a good faith
dispute by Airline.

        7.4    Most Favored Buyer.    If prior to the execution of, or during
the term of this Agreement, Orbitz provides to another airline services
(including but not limited to the Network Services) that are the same or
substantially the same as those provided to Airline under this Agreement:
(i) under a more favorable fee schedule than the fee schedule in effect for
Airline but with substantially the same terms and conditions, then Orbitz will
immediately notify Airline of the existence of such agreement and the more
favorable fee schedule will apply immediately to Airline effective as of the
effective date of such agreement with the other airline; and/or (ii) on terms
and conditions that taken as a whole are more favorable to such other airline
than the terms hereof are favorable to Airline, then such more favorable terms
and conditions will apply to Airline and this Agreement; provided that in
determining whether the fee schedule and/or the terms and conditions of such
other agreement are more favorable to the other airline than those set forth
herein, any set-up fees associated with the initial development of the

12

--------------------------------------------------------------------------------




Interface shall be disregarded; provided, however, that Orbitz agrees that
set-up fees associated with any Supplier Link Agreement shall reflect only the
actual costs attributable to implementation of Network Services.

        7.5    Taxes.    The Network Fees are exclusive of all sales, use,
customs, excise, value added, ad valorem or other similar tax, assessment or
duty ("Taxes") that Orbitz may be legally obligated to charge Airline on account
of the payment of any amounts from Airline to Orbitz for the provision of goods
or for performing the Services pursuant to this Agreement. Orbitz shall pay and
be solely responsible for all taxes that are: (i) on, based on, or measured by,
gross or net income or gross or net receipts (including any capital gains taxes
or minimum taxes) of Orbitz, or taxes which are capital, doing business, excess
profits, net worth, or franchise taxes of Orbitz; (ii) caused by or arising out
of the willful misconduct or negligence of Orbitz; or (iii) any interest,
additions to tax, or penalties associated with the taxes set forth in (i) or
(ii) above. Orbitz shall be registered to collect sales tax and shall be
responsible for the collection of applicable sale and use taxes in jurisdiction
where such registration is required by law. Airline shall pay or reimburse
Orbitz for the payment of all Taxes that are lawfully imposed by any
governmental authority and are based on or measured by any payments of Airline
pursuant to this Agreement. All such Taxes shall be separately stated on the
invoice. Airline shall not pay any Taxes if: (i) a specific exemption applies to
(a) the products or services purchased hereunder, or (b) any transaction
occurring pursuant to this Agreement, (ii) Airline has provided Orbitz with
written confirmation that Airline is authorized to make tax payments directly to
the applicable taxing authorities, or (iii) Orbitz is obligated to pay the taxes
as set forth herein. Orbitz shall promptly, upon receipt from any tax authority
of any levy, notice, assessment, or withholding of any tax for which Airline may
be obligated, notify Airline in writing. If under the applicable law of the
taxing jurisdiction Airline is allowed directly to contest such tax in its own
name, then Airline shall be entitled, at its own expense and in its own name, to
contest the imposition, validity, applicability or amount of such tax and, to
the extent permitted by law, withhold payment during pendency of such contest.
If Airline is not permitted by law to contest such tax in its own name, upon
Airline's request, Orbitz shall in good faith and using best efforts, at
Airline's direction and expense, contest the imposition, validity, applicability
or amount of such tax. Orbitz shall in good faith and using best efforts:
(i) supply Airline with such information and documents reasonably requested by
Airline as are necessary or advisable for Airline to (a) recover or seek a
refund of any sales or use tax paid by Airline as a result of this Agreement; or
(b) control or participate in any proceeding to the extent permitted herein, and
(ii) reasonably assist Airline with evidentiary and procedural development of
any such proceeding or contest. If all or any part of any Taxes are refunded or
credited, Orbitz shall repay Airline such part thereof as Airline paid,
including any interest received thereon. Upon Airline's request, Orbitz shall
delineate the fees among the component portions of the products and services
contracted for in this Agreement. The term "Component Portions" for purposes of
this paragraph shall include, but is not limited to: (i) maintenance, including
upgrades and enhancements, (ii) installation, (iii) support, and (iv) training
and related manuals.

8.    CHANGE REQUESTS

        8.1    Change Request.    If either party wants to request a
modification, addition or change in the Services, including without limitation a
modification to the Network Services, other than those changes or modifications
that Orbitz is required to perform pursuant to this Agreement, its Relationship
Manager will submit a completed Change Request to the Relationship Manager of
the other party. The Change Request will adequately describe (a) the requested
modification, (b) the estimated resources required to implement the
modification, (c) its impact on a Statement of Work if it is a modification or
development as contemplated by Section 5.4, (d) its impact on the Network Fees,
and (e) any required information and resources by Airline. Notwithstanding the
foregoing, Orbitz may modify, add to or change the Network Services upon not
less than thirty (30) days prior notice to Airline, without Airline's approval,
if (i) the proposed modification, addition or change is being made in the same

13

--------------------------------------------------------------------------------



manner to the Network Services Orbitz provides to all other carriers, (ii) such
modification, addition or change does not increase the Network Services Fees,
(iii) such modification, addition, or change does not adversely affect the
functionality or reliability of the Services or the processes and procedures of
Airline, and (iv) such modification, addition, or change does not result in
additional development work for Airline.

        8.2    Change Acceptance.    Upon receipt of a completed Change Request,
the recipient Relationship Manager will either (a) expressly accept the proposed
modification without qualification within thirty (30) days after its receipt or
(b) defer the request for discussion of the next scheduled or emergency status
meeting. The Relationship Managers will use good faith efforts to resolve any
deferred proposed modification expeditiously. Neither party shall have any
obligation to enter into a Change Request proposed by the other party, and no
proposed modification will be effective unless accepted in writing by the
authorized employees of both parties. Any Change Request that is accepted and so
executed will thereafter constitute a formal amendment of this Agreement.

9.    CONFIDENTIALITY.

        9.1    Protection of Confidential Information.    Each party agrees to
maintain strict confidentiality regarding the subject matter of this Agreement.
Each party will take such measures that are necessary to protect against the
disclosure or use of the Confidential Information of the other party as it takes
to protect its own proprietary or confidential information (but in any case no
less than reasonable measures). Each party agrees that the other party will have
no adequate remedy at law if there is a breach or threatened breach of this
Section 9 and, accordingly, that either party will be entitled (in addition to
any legal or equitable remedies available to such party) to injunctive or other
equitable relief to prevent or remedy such breach.

        9.2    Restrictions on Disclosure and Use.    Unless expressly
authorized in writing by the Disclosing Party or as authorized by the Airline
Charter Associate Agreement, the Receiving Party agrees to retain the
Confidential Information in confidence and shall not copy or disclose the
Confidential Information to, or use the Confidential Information for, the
benefit of any third party, except as set forth in this Section 9.2.
Confidential Information may be disclosed on a need to know basis to the
Receiving Party's employees, Affiliates, and independent contractors who are
parties to a written agreement with the Receiving Party which prohibits the
disclosure of Confidential Information, and limits its use to the benefit of the
Receiving Party and its Affiliates, using reasonable technical and
organizational measures to protect the confidentiality of the information.

        9.3    Exclusions.    Notwithstanding any other provisions of this
Agreement, each party acknowledges that Confidential Information shall not
include any information which (a) is or becomes publicly known through no
wrongful act of the Receiving Party; (b) is at the time of disclosure, already
known to the Receiving Party without restriction on use or disclosure and was
not obtained from the Disclosing Party or its contractors under a duty of
confidentiality; or (c) is independently developed or obtained from a third
party by the Receiving Party without breach of this Agreement. In addition,
nothing contained in this Section 9 or elsewhere in this Agreement shall
restrict Orbitz from complying with ARC reporting requirements, or the reporting
requirements of any such other settlement company to which Orbitz is required to
report.

        9.4    Relief from Obligations.    Either party will be relieved of its
confidentiality obligations hereunder if and to the extent that Confidential
Information (a) is disclosed pursuant to the lawful requirement of a
governmental agency, or disclosure is required by operation of law, provided
that the party making the disclosure requires reasonable measures to protect the
security of the information, has given timely notice to the Disclosing Party and
the Disclosing Party has been permitted at its expense to interpose objections,
defenses or obtain a protective order limiting disclosure and use of the
information; or (b) is explicitly approved for release by written authorization
of the Disclosing Party.

14

--------------------------------------------------------------------------------




        9.5    Ownership of Confidential Information.    No license, express or
implied, in the Confidential Information is granted by one party to the other
party other than to use such Confidential Information in the manner and to the
extent authorized by this Agreement. Each party shall retain the title and full
ownership rights to their respective Confidential Information. Each party agrees
that upon the request of the Disclosing Party, it shall return to the Disclosing
Party all of the Disclosing Party's Confidential Information in such party's
possession or control.

        9.6    No Publicity.    Neither party will issue a press release,
advertisement or public statement concerning the existence of this Agreement,
its contents or the transactions contemplated by it without the express written
consent of the other for each such event.

        9.7    Data Privacy.    With respect to any information provided by the
other party that is processed under this Agreement that relates to, or is about,
an identified or identifiable person, each party shall at all times (i) use
reasonable efforts to protect such information and (ii) comply with all
applicable laws and regulations, including but not limited to data privacy laws,
in its use of such information.

10.    LICENSE GRANT.

        10.1    By Airline.    Airline grants Orbitz a limited, worldwide,
non-exclusive, royalty-free right and license, without the right to sublicense,
to: (a) access, display, transmit and distribute Inventory made available by
Airline through the Network to Orbitz Customers in response to Queries on the
Site and (b) use any information owned and provided by Airline hereunder about
the Airline Host System, the Airline Specifications and the Inventory solely for
the purposes of meeting Orbitz's obligations hereunder. The foregoing is a
license merely to access the Airline Host System and exchange information with
it. No rights are granted by or implied in this Agreement for Orbitz or Orbitz
Customers to modify in any manner or use directly the Airline Host System,
except as provided herein.

        10.2    By Orbitz.    Orbitz grants Airline a limited, worldwide,
non-exclusive, royalty free right and license to: (a) use the Network to access
all Orbitz Customer records that contain at least one Airline or Codeshare
flight segment to allow Airline to test and validate the operation, compliance
and quality of the Network Services prior to implementation of the Network
Services and during mutually agreed upon testing periods and (b) use the Network
and any information provided by Orbitz hereunder about the Orbitz Software
solely for any purposes of obtaining the Services contemplated by this Agreement
and meeting Airline's obligations to Orbitz under this Agreement.

11.    PROPRIETARY RIGHTS.

        11.1    Orbitz.    Subject to Sections 11.2 and 11.3, as between Airline
and Orbitz and to the extent of Orbitz' prior ownership rights, Airline
acknowledges and agrees that Orbitz will own all patents (including any business
process patents), rights to file for patents, inventions, copyrights,
trademarks, trade secrets and all other right, title and interest (including any
renewals or extensions) in or to the Network, the Orbitz Software and any
interfaces, networks, configurations, programs (including without limitation,
those programs that integrate the Network Services with the Airline Host System)
and other systems developed by Orbitz or its employees or Subcontractors during
the performance of this Agreement, and including, without limitation, any
derivative works thereof created by Orbitz or its employees or Subcontractors.
Airline hereby assigns and agrees to assign to Orbitz all rights that Airline
may have or acquire in or to such works for no additional consideration. No
other person will acquire or retain any rights in or to such works, unless
Orbitz otherwise agrees on a case-by-case basis. At Orbitz' request, Airline
will cause the execution of the instruments that may be appropriate to give full
legal effect to this Section for no additional consideration.

        11.2    Developments.    With respect to any development performed by
Orbitz at the request of Airline subsequent to the Commencement Date, the
parties will determine, in connection with such request, the ownership of
proprietary rights thereto.

15

--------------------------------------------------------------------------------




        11.3    Prior Agreements.    Nothing in this Agreement will affect the
proprietary rights of Airline in any intellectual property that Orbitz has
agreed in a prior agreement will be owned by Airline.

        11.4    Airline Information.    As between Airline and Orbitz and to the
extent of Airline's prior ownership rights, Orbitz acknowledges and agrees that
Airline will own all patents (including any business process patents), rights to
file for patents, inventions, copyrights, trademarks, trade secrets and all
other right, title and interest (including any renewals or extensions) in or to
(a) the Inventory, the Airline Specifications and the Airline Host System, and
all modifications thereto and derivatives of the foregoing, and (b) and the
Airline Software and any interfaces, networks, configurations, programs and
other systems developed by or on behalf of Airline or its employees or
subcontractors during the performance of this Agreement, and including without
limitation any derivative works thereof created by or on behalf of Airline or
its employees or subcontractors. Except as otherwise explicitly provided in this
Agreement, Orbitz shall have no right or license to use, reproduce, transfer,
disclose, display or distribute (electronically or otherwise) any technology or
intellectual property rights in the Airline Specifications, Inventory, Airline
Host System or Airline Software, and all other developments created by, on
behalf of Airline. Orbitz hereby assigns and agrees to assign and will cause its
Subcontractor to assign, to Airline all rights that Orbitz may have or acquires
in or to such works or rights for no additional consideration. At Airline's
request, Orbitz will cause the execution of such instruments that may be
appropriate to give full legal effect to this Section 11.4 for no additional
consideration.

        11.5    Interface.    Except as otherwise agreed to by the parties in
this Agreement, the Specifications and any Change Request or any Statement of
Work or otherwise, as between Airline and Orbitz, each party shall own all
right, title and interest in such portions of the Interface and the
functionalities designed to integrate the Network with the Airline Host System
as such party creates and/or develops pursuant to this Agreement or any prior
agreement between the parties. Notwithstanding this Section 11.3, in no event
will Airline be deemed to have any right, title or interest in the Network, and
in no event will Orbitz be deemed to have any right, title or interest in the
Airline Host System, the Airline Software or the Airline Specifications as a
result of this Agreement.

12.    NON-EXCLUSIVITY.    The relationship between Airline and Orbitz as set
forth in this Agreement will be non-exclusive. Nothing in this Agreement is
intended to prevent either party from entering into similar agreements with any
other party. Airline may participate in other Internet travel sites similar to
the Network and may obtain services from other entities similar to the Network
Services. Orbitz may permit other carriers to participate in the Network and may
provide services similar to the Services to other carriers. Orbitz and Airline
may market, maintain, service and support Internet travel sites that compete
with or provide functionality similar to the Network. This Agreement will not
confer any rights on one party to restrict the other party's ability to offer
fare information or to do business, or choose not to do business, with any other
airline, Internet travel provider site, or any other entities.

13.    WARRANTIES AND DISCLAIMERS

        13.1    General Warranty.    Each party represents and warrants that
(a) it has the full corporate authority to execute this Agreement and perform
its obligations hereunder, (b) the execution or performance of this Agreement
will not violate or be considered a breach of any obligation of such party to
any third party and (c) the execution or performance of this Agreement will not
violate any applicable law or regulation.

        13.2    Specific Warranty.    Orbitz represents and warrants that (a) it
has sufficient rights or license in or to the Network and the Orbitz Software to
perform the Services, (b) it will perform the Services in a good and workmanlike
manner and in accordance with the Specifications and (c) the number of segments
Orbitz must book via the Worldspan Reservation System to achieve the highest
inducement level is                                        air segments and
Orbitz is obligated to pay Minimum Segment Fees if Orbitz fails to book
16,000,000 total air and car segments via the Worldspan Reservation System.

16

--------------------------------------------------------------------------------




Except as provided in Section 5.2.2 hereof, during the term of this Agreement,
Orbitz shall maintain the availability of the Network Services for the issuance
of Supplier Link Tickets in accordance with the Specifications. In case of
breach of the warranty set forth in subsection (b) above, Orbitz will correct or
re-perform the defective Services, or refund the fees actually paid to Orbitz
for the defective Services. Airline acknowledges and agrees that this
Section 13.2 and Section 5.1 set forth its exclusive remedy and Orbitz'
exclusive liability for any claim of breach of warranty with respect to the
Services. The limitations in the foregoing sentence shall not apply to any
failure by Orbitz to perform hereunder that results from the gross negligence or
willful misconduct of Orbitz, its officers, employees, representatives, agents,
contractors or subcontractors, the breach by Orbitz of its confidentiality
obligations pursuant to Section 9 and the indemnities set forth in Section 14
hereof.

        13.3    Limitation.    The warranties and remedies specified in this
Section will not apply if the Services are defective due to extrinsic causes
outside the reasonable control of the warranting party, such as (a) natural
disasters, including without limitation fire, smoke, water, earthquakes or
lightning, (b) electrical power fluctuations or failures, (c) neglect or misuse
by either party, (d) incorrect information provided by Airline regarding
Inventory (e) a correction or modification of a Service not provided or
recommended by Orbitz, or (f) the combination of the Services with other items
or services (other than the Airline Host System to the extent it is operated in
accordance with the Specifications) with which the Services are not intended to
be used. In addition, Airline shall not be responsible or liable for
unavailability or errors or omissions of the Interface, the Airline Host System
or Inventory due to (i) errors or omissions in Orbitz's interpretation or
transmission of Inventory, except to the extent that such errors originated with
Airline, (ii) errors in HTML or other coding provided by Orbitz or its employees
or Subcontractors, (iii) third party information of any kind whatsoever, or
(iv) any matters listed in Section 19.5.

        13.4    WARRANTY DISCLAIMER.    EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, ALL WARRANTIES, CONDITIONS, REPRESENTATIONS AND GUARANTEES WITH
RESPECT TO THE SERVICES, INCLUDING WITHOUT LIMITATION THE ORBITZ SOFTWARE,
WHETHER EXPRESS OR IMPLIED, ARISING BY LAW, CUSTOM, PRIOR ORAL OR WRITTEN
STATEMENTS BY ORBITZ, ITS AGENTS OR OTHERWISE (INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTY OR CONDITION OF SATISFACTORY QUALITY, ACCURACY, UNINTERRUPTED USE,
TIMELINESS, SEQUENCE, TRUTHFULNESS, COMPLETENESS, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT AND ANY IMPLIED WARRANTIES ARISING FROM
TRADE USAGE, COURSE OF DEALING OR COURSE OF PERFORMANCE) ARE HEREBY OVERRIDDEN,
EXCLUDED AND DISCLAIMED.

14.    INDEMNITY.

        14.1    Indemnification.    Orbitz will indemnify, defend, and hold
harmless Airline, its directors, officers, employees, and agents (each, an
"Indemnified Party") from and against all any and all costs, demands, losses,
claims (including any claim by a third party), liabilities, fines, penalties,
assessments, damages, including, without limitation, interest, penalties,
reasonable attorneys' fees and expenses and all amounts paid in proceedings,
claims, complaints, disputes, arbitrations, investigations, defense or
settlement of any of the foregoing, connected with the furnishing of any
services or data by Orbitz pursuant to this Agreement (including but not limited
to actual or alleged infringement or misappropriation of any trade name, patent,
copyright, trade secret or other property right based on any software, program,
service and/or other materials furnished by Orbitz hereunder, including the
Site); provided, the foregoing shall not apply to the extent of claims or
liabilities resulting from the negligence or willful misconduct of Airline, its
directors, officers, employees or agents.

        14.2    Indemnification Procedures.    If any action, claim or other
proceeding shall be brought against any Indemnified Party, and it shall notify
Orbitz of the commencement thereof, Orbitz shall be entitled

17

--------------------------------------------------------------------------------




to assume the defense thereof at its own expense, with counsel satisfactory to
such Indemnified Party in its reasonable judgment; provided, however, that any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense at its own expense. Notwithstanding the foregoing,
in any action, claim or proceeding in which both Orbitz, on the one hand, and an
Indemnified Party, on the other hand, are, or are reasonably likely to become, a
party, such Indemnified Party shall have the right to employ separate counsel at
the reasonable expense of Orbitz and to control its own defense of such action,
claim or proceeding if, in the reasonable opinion of counsel to such Indemnified
Party, a conflict or potential conflict exists between Orbitz, on the one hand,
and such Indemnified Party, on the other hand, that would make such separate
representation advisable; provided, however, that Orbitz shall not be liable for
the fees and expenses of more than one counsel to all Indemnified Parties.
Orbitz agrees that it will not, without the prior written consent of the
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the Indemnified Party
from all liability arising or that may arise out of such claim, action or
proceeding. Orbitz shall not be liable for any settlement of any claim, action
or proceeding effected against an Indemnified Party without Orbitz's written
consent, which consent shall not be unreasonably withheld.

        15.    DAMAGES LIMITATIONS.    EXCEPT FOR THE INDEMNIFICATION
OBLIGATIONS OF THE PARTIES EXPRESSLY SET FORTH HEREIN AND CLAIMS ARISING OUT OF
ANY BREACH OF SECTION 9, WITH RESPECT TO EACH OF WHICH LIABILITY SHALL NOT BE
LIMITED PURSUANT TO THIS SECTION 15, UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE
LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE OR INCIDENTAL DAMAGES
OR LOST PROFITS, WHETHER FORESEEABLE OR UNFORESEEABLE, BASED ON THE OTHER
PARTY'S CLAIMS (INCLUDING, BUT NOT LIMITED TO, CLAIMS FOR LOSS OF DATA,
GOODWILL, USE OF MONEY, USE OF THE NETWORK OR USE OF THE SERVICES, INTERRUPTION
IN USE OR AVAILABILITY OF INFORMATION, STOPPAGE OF WORK OR IMPAIRMENT OF OTHER
ASSETS), ARISING OUT OF BREACH OR FAILURE OF EXPRESS OR IMPLIED WARRANTY, BREACH
OF CONTRACT, MISREPRESENTATION, NEGLIGENCE, STRICT LIABILITY IN TORT OR
OTHERWISE. EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS OF THE PARTIES EXPRESSLY
SET FORTH HEREIN, CLAIMS ARISING OUT OF ANY BREACH OF SECTION 9 AND AIRLINE'S
PAYMENT OBLIGATIONS, WITH RESPECT TO EACH OF WHICH LIABILITY SHALL NOT BE
LIMITED PURSUANT TO THIS SECTION 15, IN NO EVENT WILL THE AGGREGATE LIABILITY
WHICH EITHER PARTY MAY INCUR TO THE OTHER PARTY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT EXCEED THE GREATER OF (A) THE TOTAL FEES PAYABLE BY
AIRLINE TO ORBITZ DURING THE TWELVE (12) MONTH PERIOD PRECEDING THE EVENT THAT
RESULTED IN SUCH LIABILITY, OR (B)  $                                      .
THIS SECTION 15 WILL APPLY IN ALL CASES EXCEPT AND TO THE EXTENT THAT APPLICABLE
LAW SPECIFICALLY REQUIRES LIABILITY, DESPITE THE FOREGOING EXCLUSION AND
LIMITATION.

16.    INSURANCE

        16.1    Minimums.    [Insurance Specifics]

        16.2    Endorsement.    Orbitz agrees to insure (or self-insure) all
losses to its owned or leased tools and equipment used in the delivery of the
Products and provision of the Services and agrees to obtain an endorsement from
its insurance carrier waiving its right of subrogation against Airline.

        16.3    Rating.    If requested by Airline, Certificates of Insurance
shall be delivered to Airline evidencing compliance with the insurance terms of
this Agreement. All of the above insurance shall be

18

--------------------------------------------------------------------------------




written through a company or companies with an A.M. Best rating of A-(VIII) or
better. Orbitz will notify Airline in writing in advance of the effective date
of any material change in or cancellation of such insurance; provided Orbitz
receives such advance notice from the insurer. Orbitz' failure to provide or to
maintain the insurance required during the term of this Agreement shall be
deemed a material breach of this Agreement.

17.    TERMINATION.

        17.1    Term.    This Agreement shall commence on the Effective Date and
shall continue until                                       ; provided that,
Airline may terminate this Agreement upon prior written notice to Orbitz, at any
time after the completion of the 2ndanniversary of the Effective Date; and
further provided that, Airline shall have the option to extend the term of this
Agreement beyond the                                        (on the same terms
and conditions as in existence at such time) to a date coterminous with the
Airline Charter Associate Agreement (or replacement commercial agreement), if
Airline and Orbitz have extended the Airline Charter Associate Agreement (or
replacement commercial agreement) between them to a date beyond.

        17.2    Termination for Cause.    In addition to all other termination
rights set forth herein, either party may terminate this Agreement for cause in
the event that the other party fails to cure a breach of this Agreement within
                                       after receiving written notice of such
breach from the non-breaching party. If voluntary bankruptcy proceedings are
instituted by a party under any federal, state or foreign insolvency laws, or if
an involuntary petition is filed or executed against it and not dismissed or
satisfied within                                       ; the other party may, at
its option, terminate this Agreement by written notice; provided, however, that
all monies owed hereunder prior to the date of termination shall be immediately
due and payable. Airline may terminate this Agreement for cause in the event
Orbitz is acquired and/or its ownership changes such that a Competitor acquires
a controlling interest in Orbitz. For purposes of this provision, "control"
means the power to direct or cause the direction of the management and policies
of Orbitz, whether through the ownership of voting securities, by contract or
otherwise.

        17.3    Effect of Termination.    If this Agreement terminates or
expires for any reason, Airline will promptly pay Orbitz any undisputed amounts
payable by Airline hereunder for Services rendered prior to the effective date
of such termination. The provisions of Sections 9, 11, 14, 15, 17, and 19 will
survive the termination of this Agreement for any reason. In the event of any
termination of this Agreement for any reason, the parties shall have no further
obligations hereunder other than those that expressly survive termination of
this Agreement or are otherwise specified herein.

18.    LEGAL STATUS.    Airline and Orbitz are independent parties. Nothing in
this Agreement will be construed to create any agency, employee, franchisee,
joint venture, partnership or legal representative relationship between the
parties. The parties expressly disclaim any such relationship, and agree that
the parties have no fiduciary duty to one another or any other special or
implied duties that are not expressly stated herein. Orbitz is solely and
exclusively responsible for the salaries, wages, benefits, fees or other
compensation that Orbitz, its Subcontractors or its or their agents or employees
may be entitled to receive.

19.    MISCELLANEOUS

        19.1    Notices.    Any notice required or permitted under the terms of
this Agreement or required by law must be in writing and must be (a) delivered
in person, (b) sent by first class registered mail, or air mail, as appropriate,
(c) sent by overnight air courier, or (d) sent by electronic mail (with a
follow-up copy of such electronic mail message being sent by first class mail),
in each case properly posted and fully prepaid to the appropriate address set
forth on the signature page of this Agreement. Either party may change its
address for notice by notice to the other party given in accordance with

19

--------------------------------------------------------------------------------



this Section 19.1. Notices will be considered to have been given as of the date
received by the intended recipient. Notwithstanding the foregoing, in the case
of notices required by Section 5.1 or Section 5.15, or notices related to
Network Services or Airline Host System outages as provided in the
Specifications, notice sent by electronic mail shall be considered to have been
given as of the date sent and a follow-up copy of such electronic mail message
shall not be required. Such communications will be sent to the address specified
below or to any other address that may be designated by prior notice.

        If to Airline:

                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
   

        If to Orbitz:

Orbitz, LLC
200 South Wacker Drive
Suite 1900
Chicago, Illinois 60606
Attn: General Counsel
Telephone: 312-894-5000
Fax: 312-894-5001
   

        19.2    Waiver, Amendment and Modification.    Except as otherwise
provided above, any amendment or other modification of this Agreement will not
be effective unless in writing and signed by the party against whom enforcement
is sought. No waiver of breach of any provision of this Agreement by either
party will constitute a waiver of any subsequent breach of the same or any other
provision, and no waiver will be effective unless made in writing and signed by
an authorized representative of the other party.

        19.3    Severability.    If any provision of this Agreement is held to
be unenforceable, in whole or in part, such holding will not affect the validity
of the other provisions of this Agreement.

        19.4    Assignment.    Except as set forth in this Agreement, neither
party may assign, delegate, sub-contract or otherwise transfer this Agreement or
any of its rights or obligations without the other party's prior approval, which
will not be unreasonably withheld or delayed. Notwithstanding the foregoing,
either party may assign this Agreement, upon prior written notice to the other
party, to (a) an Affiliate of the assigning party, or (b) to an unaffiliated
Person (but not to a competitor of the non-assigning party) pursuant to a
merger, consolidation or sale of substantially all of the assigning party's
assets, but only if such assignee assumes in writing all of the obligations of
the assignor and provides a copy of such assumption to the non-assigning party.
Further, Orbitz may not assign, sell or otherwise transfer the Orbitz Software
or its ownership interest in the Interface in whole or substantial part unless
Orbitz (i) maintains sufficient rights to use the Orbitz Software to provide the
Network Services as provided in this Agreement or (ii) without also assigning
this Agreement in accordance with this Section 19.4. Subject to the foregoing,
this Agreement shall be binding on the parties and their respective successors
and permitted assigns.

        19.5    Force Majeure.    Except to the extent the Services, the Orbitz
Software or the Network are designed to accommodate for such failures or delays,
neither party will be liable for any failure or delay in performing an
obligation under this Agreement that is due to causes beyond its reasonable
control, such as an act of God, natural disasters, acts of terrorism, outbreak
or escalation of hostilities, governmental acts or omissions, laws or
regulations, labor strikes or difficulties, transportation stoppages or
slowdowns or the inability to procure parts or materials. If any of these causes
continue to prevent or delay performance for more than one-hundred eighty
(180) days, the non-delaying party may terminate this Agreement, effective
immediately upon notice to the delaying party.

        19.6    Governing Law.    This Agreement will be governed by and
interpreted exclusively in accordance with the laws of the state of Delaware
exclusive of conflict of laws provisions.

20

--------------------------------------------------------------------------------




        19.7    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

        19.8    Integration.    This Agreement and all Schedules, Exhibits and
attachments hereto, and together with the Airline Charter Associate Agreement,
constitute the complete and entire statement of all terms, conditions and
representations of the agreement between Airline and Orbitz with respect to its
subject matter, and upon execution of this Agreement by Orbitz, the Orbitz
Supplier Link Agreement, dated as of September 6, 2002 (the "Original
Agreement") shall immediately terminate. Notwithstanding the foregoing, nothing
in this Agreement will be deemed to modify or supersede any of the provisions of
any agreement between Orbitz and ARC, including Airline's addendum thereto).

        19.9    Conflicts with Other Agreements.    Except as set forth in
Section 19.8, nothing in this Agreement is intended to alter, amend or in any
manner affect any rights, obligations or duties granted or imposed on either
Party under any other agreement that was executed prior to the date hereof.

[Signature Page Follows]

21

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, Airline and Orbitz cause this Agreement to be
executed by their duly authorized representatives identified below.

                                                           
("Airline")   ORBITZ, LLC
("Orbitz")
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

 
 
   
 

Name:
    

--------------------------------------------------------------------------------


 
Name:
    

--------------------------------------------------------------------------------

 
 
   
 

Title:
    

--------------------------------------------------------------------------------


 
Title:
    

--------------------------------------------------------------------------------

 
 
   
 

Date:
    

--------------------------------------------------------------------------------


 
Date:
    

--------------------------------------------------------------------------------


Schedules:
  Schedule A: Change Request Schedule B Network Fees Schedule C: Specifications
Schedule D: Current Rates for Airline Development Schedule E: Airline Host
System

--------------------------------------------------------------------------------




Schedule A
Change Request


Scope Change Request

1 Title:
2
Requested By:
3
Status: Unapproved, Approved, Rejected, or Implemented.
4
Business Need Detail:
5
Impact on Project:
6
Impact on Schedule:
7
Services Impacted:
8
Approvals:



 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                ORBITZ, LLC
By:
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

 
 
   
 

Name:
    

--------------------------------------------------------------------------------


 
Name:
    

--------------------------------------------------------------------------------

 
 
   
 

Title:
    

--------------------------------------------------------------------------------


 
Title:
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Schedule B
Network Fees


Orbitz will invoice Airline on a monthly basis the following Network Fees:

•$                                       Network Switching Fee for (i) each
Supplier Link Ticket issued and (ii) each Airline or Codeshare Ticket issued by
or on behalf of any third party using the Network other than those issued
through the Site, in each case, net of refunded, voided or exchanged Supplier
Link Tickets or Airline / Codeshare Tickets, as applicable, during the prior
calendar month; and

•$                                       Network Incentive Fee for each Supplier
Link Ticket issued, net of refunded, voided or exchanged Supplier Link Tickets
issued through the Site.

        Airline will pay Orbitz the Network Fees within thirty (30) days after
receipt of Orbitz' invoice therefore. In the event that the Network Fees paid by
Airline to Orbitz for any year that this Agreement is in effect are less than
US$                                      , Airline will pay Orbitz the
difference between the aggregate Network Fees paid to Orbitz by Airline and
US$                                       within forty-five (45) days of the
Airline's receipt of the invoice from Orbitz. This amount will be prorated in
the first year and the last year of the term hereof and for any year during the
term in which Airline did not incur US$                                       in
Network Fees as a result of the failure of the Network Services during any
portion of such year. If Throttling results in Network Fees below
$                                      , then Airline shall pay Orbitz the
actual Network Fees incurred and shall not be responsible for the minimum
$                                       set forth in this paragraph.

        In addition to the per Supplier Link Ticket charges above, Airline will
pay to Orbitz one-half of the actual costs incurred by Orbitz for the
communications services that are dedicated to Airline and are required for the
interface between the Airline Host System and the Network servers for gathering
Inventory information.

--------------------------------------------------------------------------------




Schedule C
Specifications


--------------------------------------------------------------------------------




Schedule D
Current Rates for Airline Development


        Current hourly rates for services provided pursuant to this Agreement
and the procedure for determining such rates during the term of this Agreement:

•Development of revisions, updates, etc. that Orbitz determines in its
reasonable discretion will be beneficial to roll out to other users:
                                       per hour

•Development of enhancements specific to and requested by Airline
$                                       per hour

        These rates will be adjusted annually based upon the Consumer Price
Index or Producer Price Index.

--------------------------------------------------------------------------------




Schedule E
Airline Host System


The Airline Host System is residing in                                          
                          

--------------------------------------------------------------------------------






QuickLinks


ORBITZ SUPPLIER LINK AGREEMENT
Schedule A Change Request
Schedule B Network Fees
Schedule C Specifications
Schedule D Current Rates for Airline Development
Schedule E Airline Host System
